DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments dated 6/7/22 have been entered. The amendments have resolved the previously presented drawing objections and the 112(b) rejection for claims 1 and 20. 

Applicant's arguments filed 6/7/22 have been fully considered but they are not persuasive. 
Specifically, applicant argues that claim 5 would be understood and is not indefinite. Applicant points to a passage in the specification which suggests that the claim should be construed as meaning: “Bulky/heavy machinery is not necessary to insert, position, or remove the wellbore tool 102 [….]”. The examiner acknowledges applicant’s argument; however, the underlying question remains as to how the claim should be understood. The claim in reciting “installed […] by human intervention”, when construed under the broadest reasonable interpretation, encompasses the use of intermediate mechanical tools by an operator to deploy the wellbore tool. If applicant intends the limitation to convey a particular size, dimension, or weight for the tool, it is not clearly recited. Applicant’s arguments similarly fail to clarify this question of the specific manner in which the claim should be construed. In pointing to the specification, the examiner additionally notes the additional ambiguity that results. For example, what is “bulky and heavy”? Does the claim permit that machinery to optionally be used? Etc. The examiner respectfully maintains the rejection presented below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites “the wellbore tool is configured to be installed into the wellbore casing by human intervention.”  While intended use limitations in apparatus claims are not indefinite per se, in this case, the examiner has determined the limitation to be indefinite because the manner in which the claim is intended to be limited is impossible to determine. It is not clear what is specifically required by a configuration for installation by human intervention. The claim in reciting “installed […] by human intervention”, when construed under the broadest reasonable interpretation, encompasses the use of intermediate mechanical tools by an operator to deploy the wellbore tool. If applicant intends the limitation to convey a particular size, dimension, or weight for the tool, it is not clearly recited. 

Allowable Subject Matter
Claims 1-4, 6-9 and 20 are allowed. 

Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: see the preceding Office Action for the examiner’s reasons for allowance. 

The examiner notes, as discussed in the interview summary, an interview was initiated with applicant’s representative in an attempt to resolve the outstanding 112(b) issue. Applicant’s representative requested that the written action be mailed out. If applicant deems appropriate, applicant is invited to contact the examiner to find a resolution to the remaining issue. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/           Examiner, Art Unit 3676                                                                                                                                                                                             
/ROBERT E FULLER/           Primary Examiner, Art Unit 3676